Petition for Writ of Mandamus Denied and Memorandum Opinion filed June
18, 2019.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-19-00482-CV



                               IN RE K.H., Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               247th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2013-73759

                         MEMORANDUM OPINION

      On June 17, 2019, relator K.H. filed a petition for writ of mandamus in this
court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the
petition, relator asks this court to compel the Honorable Janice Berg, presiding judge
of the 247th District Court of Harris County, to set aside her May 3, 2019 temporary
order in emergency petition to modify the parent-child relationship and order on
return of the child.

      Relator has not established that she is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus without prejudice to
refiling, if necessary, after the June 18, 2019 hearing. We also deny relator’s motion
for emergency interim relief.


                                   PER CURIAM

Panel consists of Justices Wise, Jewell, and Hassan. (J., Hassan agrees to deny the
motion for interim relief, but takes no position on the petition at this time).




                                          2